Frazer, C. J.
— We think that the complaint was sufficient before a justice. The case is also presented upon the sufficiency of the evidence. It was a suit to recover damages for an injury to the plaintiff’s mare, resulting from the negligence of the servant of the defendant in letting a stallion to the mare, whereby the mare died. There were two causes proved, either of which, according to the evidence, might have produced the death of the mare. One of these causes was the negligent act of the defendant’s servant, charged in the complaint. The other was not attributable to the servant.
All the evidence was to the effect that it was as probable that one cause produced the injury, as that the other did. There was no conflict in the evidence upon that subject. Was there, then, any evidence whatever connecting the injury complained of with the negligent act of the servant, as-the effect of that negligence ? We think not.
The judgment is reversed, with costs, and the cause remanded for a new trial.